Exhibit 10.30




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of
January, 2017, by and between OUTFRONT Media Inc. (“OUTFRONT”), having an
address at 405 Lexington Avenue, New York, New York 10174, and Donald R.
Shassian (“Executive”).
W I T N E S S E T H:
WHEREAS, OUTFRONT desires for Executive to continue serving as Executive Vice
President and Chief Financial Officer of OUTFRONT, and Executive is willing to
perform such services, upon the terms, provisions and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, it is agreed upon between OUTFRONT and Executive as
follows:


1.     Employment Term. (a) Except as hereinafter provided, OUTFRONT shall
employ Executive, and Executive hereby accepts employment as OUTFRONT’s
Executive Vice President and Chief Financial Officer, for a three (3) year term
commencing January 1, 2017 (the “Effective Date”) and ending December 31, 2019
(the “Employment Term”). Notwithstanding anything in this Agreement to the
contrary, Executive will be an at-will employee of OUTFRONT, and Executive or
OUTFRONT may terminate Executive’s employment with OUTFRONT for any reason or no
reason at any time, subject to either party providing at least 180 days’ prior
written notice.
(b)    On December 31, 2019 and on each anniversary of such date thereafter,
unless the Employment Term shall have ended pursuant to paragraph 1(c) below or
OUTFRONT shall have given Executive sixty (60) days’ written notice that the
Employment Term will not be extended, the Employment Term shall be extended for
an additional year.
(c)    Notwithstanding paragraph 1(a) or 1(b) above, the Employment Term shall
end early upon the first to occur of any of the following events:
(i)    Executive’s death;
(ii)    OUTFRONT’s termination of Executive’s employment due to Executive’s
disability (as defined in paragraph 7(c));
(iii)    OUTFRONT’s termination of Executive’s employment for Cause (as defined
in paragraph 7(b));
(iv)    a Termination Other Than for Cause (as defined in paragraph 7(d)(ii));
(v)    a Termination for Good Reason (as defined in paragraph 7(d)(ii)); or
(vi)    Executive’s resignation without Good Reason.







--------------------------------------------------------------------------------




2.     Compensation. During the Employment Term:
(a) OUTFRONT agrees to pay Executive, and Executive agrees to accept from
OUTFRONT for Executive’s services hereunder, a base salary of six hundred fifty
thousand dollars ($650,000) per annum. Base salary shall be payable, less
applicable deductions and withholding taxes, in accordance with the regular
payroll practices of OUTFRONT. During the Employment Term, Executive’s base
salary shall be subject to the potential of increase (but not decrease) at
OUTFRONT’s discretion in accordance with OUTFRONT’s compensation guidelines and
practices.
(b)    OUTFRONT agrees that Executive shall be eligible to be considered for
participation in OUTFRONT’s Executive Bonus Plan (the “EBP”), i.e., OUTFRONT’s
current bonus plan, or any successor plans to the EBP. Executive shall have an
annual bonus target (“Bonus Target”) equal to eight-five percent (85%) of
Executive’s base salary, which percentage shall not be decreased. Since the EBP
is administered under procedures that are not subject to contractual
arrangements, eligibility for consideration is no guarantee of actual
participation (or of meeting any target amounts), and the precise amount, form
and timing of the awards under the EBP, if any, shall be determined on an annual
basis at the sole discretion of the Board of Directors of OUTFRONT (the
“Board”), or the appropriate committee of such Board.
(c)    OUTFRONT further agrees that Executive shall be eligible to be considered
for participation in the OUTFRONT Media Inc. Omnibus Stock Incentive Plan, i.e.,
OUTFRONT’s current long-term incentive plan (the “LTIP”), or any successor plan
to the LTIP, and shall be recommended for an annual grant with a Target
Long-Term Incentive value equal to two million three hundred thousand dollars
($2,300,000). Since the LTIP is administered under procedures that are not
subject to contractual arrangements, eligibility for consideration is no
guarantee of actual participation (or of meeting any target amounts), and the
precise amount, form and timing of the awards under the LTIP, if any, shall be
determined on an annual basis at the sole discretion of the Board or the
appropriate committee of such Board.
(d)    On December 2, 2013 (the “2013 Grant Date”), CBS Corporation granted
Executive 18,695 RSUs (the “CBS RSUs”, with the “E&P Purge” were adjusted to
21,271 RSUs), which, after the IPO of OUTFRONT in 2014, became payable in shares
of the common stock, par value $0.01 per share, of OUTFRONT (“Common Stock”).
The CBS RSUs vest ratably over a four year period, with 25% vesting on each of
the first four anniversaries of the 2013 Grant Date, subject to Executive’s
continued employment on each such vesting date. Unless otherwise provided in an
award agreement, the CBS RSUs covered by each installment of such award shall be
settled within ten (10) business days after the date on which such RSUs vest. As
of the date hereof, Executive has vested in 75% of the CBS RSUs.







--------------------------------------------------------------------------------




(e)    On April 9, 2014 (the “2014 Grant Date”), in connection with the IPO of
OUTFRONT and Executive’s subsequent purchase of the common stock of CBS Outdoor
Americas, Inc. (“CBS Outdoor”), CBS Outdoor granted Executive 35,710 RSUs (with
the “E&P Purge” an amount adjusted to 40,630 RSUs) pursuant to the CBS Outdoor
Omnibus Stock Incentive Plan (the “IPO RSUs”). The IPO RSUs vest in four
(4) equal installments on each of the first, second, third and fourth
anniversaries of the March 28, 2014 IPO Date, provided that Executive is
employed on each such vesting date, and subject to the terms of the applicable
award agreement. The IPO RSUs are payable in shares of OUTFRONT Common Stock.
The IPO RSUs covered by each installment of such award shall be settled within
ten (10) business days after the date on which such RSUs vest. As of the date
hereof, Executive has vested in 50% of the IPO RSUs.
3.     Benefits. (a) During the Employment Term, Executive shall be eligible to
participate in all plans now existing or hereafter adopted for the general
benefit of OUTFRONT employees for the period of such plans’ existence, subject
to the provisions of such plans as the same may be in effect from time to time
unless otherwise prescribed. Executive shall also be eligible to participate in
other OUTFRONT benefit plans in which participation is limited to OUTFRONT
executives in positions comparable to or lesser than Executive’s position. Since
plans in this latter category are administered under procedures that are not
subject to contractual arrangements, eligibility for consideration is no
guarantee of actual participation because the discretion of the Board or that of
the appropriate committee of such Board, in granting participation, is absolute.
To the extent Executive participates in any benefit plan, such participation
shall be based upon Executive’s base salary, unless otherwise indicated in the
plan document.
(b)    Executive shall be eligible for five weeks of vacation each calendar year
during the Employment Term.
4.     Position and Duties. (a) Executive agrees to devote all business time and
attention to the affairs of OUTFRONT, except during vacation periods and
reasonable periods of illness or other incapacity consistent with the practices
of OUTFRONT for executives in comparable positions. Executive further agrees
that Executive’s services shall be completely exclusive to OUTFRONT during the
Employment Term and that Executive will fulfill all fiduciary duties and exhibit
a duty of loyalty to OUTFRONT at all times. Executive also agrees to comply with
all applicable OUTFRONT policies, as may be amended from time to time.
(b)    Anything herein to the contrary notwithstanding, Executive will be
permitted to serve as a member of the board of directors or similar governing
body of one public company, provided that such service is consistent with the
business practices and policies of OUTFRONT and does not materially interfere
with the performance of Executive’s duties hereunder.







--------------------------------------------------------------------------------




5.     Employment Policies. (a) Executive acknowledges that Executive has been
furnished a copy of OUTFRONT’s Code of Conduct (the “Code”). Executive
represents and warrants that Executive has read and fully understands all of the
requirements thereof, and that Executive is in full compliance with the terms of
the Code. Executive further represents and warrants that at all times during the
Employment Term, Executive shall perform Executive’s services hereunder in full
compliance with the Code (and/or any OUTFRONT conduct statement as may apply
from time to time), and with any revisions thereof or additions thereto.
(b)    During the Employment Term, except as authorized by OUTFRONT, Executive
shall not (i) give any interviews or speeches, or (ii) prepare or assist any
person or entity in the preparation of any books, articles, television or motion
picture productions or other creations, in either case, concerning OUTFRONT or
any of OUTFRONT’s affiliated companies or any of their respective officers,
directors, agents, employees, suppliers or customers.
(c)    Executive shall act at all times with due regard to public morals,
conventions, and OUTFRONT policies. If Executive shall have committed or does
commit any act, or if Executive shall have conducted or does conduct himself in
a manner, which shall be an offense involving moral turpitude under federal,
state or local laws, or which might tend to bring Executive to public disrepute,
contempt, scandal or ridicule, or which might tend to reflect unfavorably upon
OUTFRONT, OUTFRONT shall have the right to terminate this Agreement upon notice
to Executive given at any time following the date on which the commission of
such act, or such conduct, shall have become known to OUTFRONT.
6.     EEOC Acknowledgement. Executive acknowledges that OUTFRONT is an equal
opportunity employer. Executive represents and warrants that Executive has read
and fully understands the OUTFRONT Equal Employment Opportunity (“EEO”) policy
and that Executive is in full compliance with the terms of the EEO policy.
Executive further represents and warrants that Executive will comply with the
EEO policy and with applicable Federal, state and local laws prohibiting
discrimination on the basis of race, color, national origin, religion, sex, age,
disability, alienage or citizenship status, sexual orientation, veteran’s
status, gender identity or gender expression, marital status, height or weight,
genetic information or any other characteristic protected by law or OUTFRONT
policy during the Employment Term.
7.     Post-Employment Payments.
(a)    Death. In the event of Executive’s death during the Employment Term, base
salary payments and all other compensation to be paid pursuant to this Agreement
shall cease immediately and this Agreement shall terminate at the time of death;
provided, however, that the estate of Executive shall receive (i) any base
salary due and not yet paid through the date of Executive’s death, (ii) any
accrued but unused vacation to which Executive was entitled, (iii) any bonus
earned







--------------------------------------------------------------------------------




under the EBP for the calendar year prior to the calendar year in which
Executive is terminated that remains unpaid as of the date of Executive’s death,
(iv) reimbursement for any business expense incurred but not yet approved and/or
paid as of the date of Executive’s death, and (v) such other amounts or benefits
as are required to be paid or provided by law or in accordance with applicable
plans, programs and other arrangements of OUTFRONT (items (i) through (v),
collectively, the “Accrued Amounts”), and (vi) a prorated bonus for that portion
of the year of such termination during which Executive actively rendered such
services, paid in accordance with the EBP. The precise amount of bonus payable,
if any, will be determined in a manner consistent with the manner bonus pay
determinations are made for comparable OUTFRONT executives. In addition, all
outstanding equity awards granted to Executive in connection with Executive’s
employment with OUTFRONT, including, without limitation, the CBS RSUs, IPO RSUs,
and IPO PRSUs, or portions thereof, shall accelerate and vest immediately on the
date of death and be settled as soon as administratively feasible thereafter.
The payments provided for in this paragraph 7(a) and paragraphs 7(b) through (f)
below that have not been paid as of Executive’s death shall be made in a lump
sum payment no later than no later than February 28 of the calendar year
following the calendar year of Executive’s death.
(b)    Termination for Cause. (i)    If, during the Employment Term, OUTFRONT
properly terminates the employment of Executive for Cause – which for these
purposes is defined as (A) fraud, misappropriation or embezzlement on the part
of Executive, (B) conviction of a felony or a misdemeanor involving fraud,
perjury or moral turpitude, (C) Executive’s repeated willful failure to perform
services hereunder, or (D) Executive’s material breach of the provisions of
paragraphs 4, 5, 6, 8, 9, 10, 11, 12 or 13 hereof – except as provided below
with respect to clauses (C) or (D) (as it relates to paragraphs 4 and 5 only),
then OUTFRONT shall immediately have the right to terminate this Agreement
without further obligation of any nature, including, but not limited to, the
payment of cash compensation, the vesting of equity compensation, and/or the
accrual of vacation time, except for the payment of vested benefits and/or
allowing Executive to be eligible for medical and dental benefits as required by
law.
     OUTFRONT will give Executive written notice prior to terminating his
employment pursuant to paragraphs 7(b)(i)(C) or 7(b)(i)(D) (as the latter
relates to paragraphs 4 and 5 hereof), setting forth the nature of any alleged
repeated willful failure or material breach in reasonable detail and the conduct
required to cure, if any. Except for a repeated willful failure or material
breach which, by its nature, OUTFRONT determines cannot reasonably be expected
to be cured, Executive shall have ten (10) business days from the date on which
OUTFRONT provides such notice within which to cure any repeated willful failure
under clause (C) of this paragraph 7(b)(i) or material breach under clause (D)
(relating to paragraphs 4 and 5 hereof) of this paragraph 7(b)(i); provided,
however, that if OUTFRONT reasonably expects irreparable injury from a delay of
ten (10) business days, OUTFRONT may give Executive notice of such shorter
period within which to cure as is reasonable under the circumstances. If
Executive cures the willful failure or material breach as provided for in the
aforementioned notice thereof, then Cause shall not exist with respect to such







--------------------------------------------------------------------------------




willful failure or material breach. For purposes of this Agreement, no act, or
failure to act, on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that Executive’s action or omission was in, or not opposed to, the best interest
of OUTFRONT.


(ii)    Notwithstanding the foregoing, Executive shall be entitled to receive
any Accrued Amounts should Executive’s employment be terminated for Cause
pursuant to this paragraph 7(b).
(c)    Disability. (i)     If, while employed during the Employment Term,
Executive becomes “disabled” within the meaning of such term under the
short-term disability (“STD”) program in which OUTFRONT senior executives are
eligible to participate (such condition is referred to as a “Disability” or
being “Disabled”), Executive will be considered to have experienced a
termination of employment with OUTFRONT as of the date he first becomes eligible
to receive benefits under any long-term disability (“LTD”) program in which
OUTFRONT senior executives are eligible to participate or, if he does not become
eligible to receive benefits under such OUTFRONT LTD program, he has not
returned to work by the six (6) month anniversary of his Disability onset date.
Except as provided in this paragraph 7(c), if Executive becomes Disabled while
employed during the Employment Term, Executive will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided he is eligible to
receive LTD program benefits.
(ii)    Notwithstanding the foregoing, if Executive has not returned to work by
December 31st of a calendar year during the Employment Term, he will receive
bonus compensation for the calendar year(s) during the Employment Term in which
he receives compensation under the STD program, determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which Executive first receives compensation under the STD program, bonus
compensation shall be determined in accordance with the EBP (i.e., based upon
achievement of company performance goals and the Compensation Committee’s good
faith estimate of Executive’s achievement of his personal goals) and prorated
for such period; and
(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which Executive receives compensation under the STD
program, bonus compensation shall be in an amount equal to his target bonus and
prorated for such period(s).
Bonus compensation under this paragraph 7(c)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and February 28th of the
calendar year following the calendar year to which such bonus compensation
relates. Executive will not receive bonus







--------------------------------------------------------------------------------




compensation for any portion of the calendar year(s) during the Employment Term
while he receives benefits under the LTD program. For the periods that Executive
receives compensation and benefits under the STD and LTD programs, such
compensation and benefits and the bonus compensation provided under this
paragraph 7(c)(ii) are in lieu of salary and bonus under paragraphs 2(a) and
(b).


(iii)    Further, subject to the release requirement in paragraph 20, if
Executive’s employment is terminated due to his “Permanent Disability” (as
defined in the then current LTIP), all outstanding equity awards granted to
Executive in connection with Executive’s employment with OUTFRONT, including,
without limitation, the CBS RSUs, IPO RSUs, and IPO PRSUs, or portions thereof,
shall accelerate and vest immediately on the date of such termination of
employment and be settled as soon as administratively feasible (no later than
ten (10) business days thereafter).
(iv)    Notwithstanding the foregoing, Executive shall be entitled to receive
any Accrued Amounts should Executive’s employment be terminated due to his
Disability pursuant to this paragraph 7(c).
(d)    Termination Other Than for Cause or for Good Reason. (i) OUTFRONT may
terminate Executive’s employment under this Agreement without Cause at any time
during the Employment Term by providing written notice of termination to
Executive. In addition, Executive may terminate Executive’s employment under
this Agreement for Good Reason at any time during the Employment Term by written
notice of termination to OUTFRONT given no more than sixty (60) days after
Executive first learns of the event constituting Good Reason. Such notice shall
state an effective termination date that is not earlier than thirty (30) days
and not later than sixty (60) days after the date it is given to OUTFRONT,
provided that OUTFRONT may set an earlier effective date for Executive’s
termination at any time after receipt of Executive’s notice. For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without Executive’s consent (other than in connection with
the termination or suspension of Executive’s employment or duties for Cause or
in connection with Executive’s physical and mental incapacity): (A) a reduction
in Executive’s Salary or Bonus Target percentage in effect prior to such
reduction; (B) a reduction in Executive’s positions, titles, authorities, duties
or responsibilities from those in effect immediately prior to such reduction;
(C) without Executive’s prior consent, the assignment to Executive of duties or
responsibilities that are inconsistent with Executive’s authorities, duties or
responsibilities as they shall exist on the Effective Date or that impair
Executive’s ability to function as Chief Financial Officer of OUTFRONT; (D) the
breach by OUTFRONT of any of its obligations under this Agreement or any other
agreement between it and Executive; or (E) the requirement that Executive
relocate more than a 50 mile radius outside the Borough of Manhattan. OUTFRONT
shall have thirty (30) days from the receipt of Executive’s notice within which
to cure and in the event of such cure Executive’s notice shall be of no further
force or effect. If no cure is effected,







--------------------------------------------------------------------------------




Executive’s termination will be effective as of the date specified in
Executive’s written notice to OUTFRONT or such earlier effective date set by
OUTFRONT following receipt of Executive’s notice.
(ii)    If, during the Employment Term, the employment of Executive by OUTFRONT
is terminated by OUTFRONT other than for Cause (as defined above), death,
disability or other incapacity (hereinafter collectively referred to as
“Termination Other Than for Cause”) or by Executive for Good Reason (a
“Termination for Good Reason”), then Executive shall be entitled to receive the
Accrued Amounts and the following other payments and benefits provided by this
paragraph 7(d)(ii) (collectively, the “Severance Benefits”):
(A)    a severance payment equal to the sum of (i) twelve (12) months of
Executive’s then current base salary (or, if Executive’s base salary has been
reduced in violation of this Agreement, Executive’s highest Salary during the
Employment Term) and (ii) Executive’s Bonus Target in effect at the time of
termination (or, if Executive’s Bonus Target has been reduced in violation of
this Agreement, Executive’s highest Bonus Target during the Employment Term)
(the “Severance Payment”), payable ratably in equal installments in accordance
with OUTFRONT’s then effective payroll practices, over a twelve (12) month
period beginning on the regular payroll date next following Executive’s
termination date. Executive shall not be required to mitigate the amount of the
Severance Payment or other Severance Benefits by seeking other employment.
(B)    a prorated bonus for that portion of the year of such termination during
which Executive actively rendered services, paid in accordance with the EBP (the
“Pro-Rata Bonus”). The precise amount of bonus payable, if any, will be
determined in a manner consistent with the manner bonus pay determinations are
made for comparable OUTFRONT executives, and such bonus, if any, less applicable
deductions and withholding taxes, shall be payable by March 15 of the calendar
year following the calendar year in which the termination occurs in accordance
with EBP guidelines;
(C)    to the extent that the Termination Other Than for Cause or Termination
for Good Reason is considered a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (“Section 409A”), and which results in the
Executive’s loss of eligibility for medical and/or dental benefits under
OUTFRONT’s then effective benefit plans, Executive shall be eligible for
continued coverage under the existing plans applicable to Executive and/or
continued medical and dental coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act, 29 U.S.C. section 1161 et seq. (“COBRA”) and any
applicable state law pursuant to the terms thereof. If Executive elects to
continue Executive’s coverage under OUTFRONT’s medical and/or dental plans under
COBRA or other applicable state law, and if Executive signs the release
described in paragraph 20 hereof, OUTFRONT will provide Executive’s coverage at
no cost for a time period







--------------------------------------------------------------------------------




up to twelve (12) months (assuming Executive does not become covered under
another group plan sooner). Any COBRA or analogous state law coverage beyond
this time period will be at Executive’s own cost. The amount OUTFRONT will pay
for continued medical and/or dental COBRA coverage following Executive’s
Termination Other Than for Cause, if any, will be treated as taxable income to
the extent required by law and will be reported on a Form W-2, and OUTFRONT may
withhold taxes from Executive’s compensation for this purpose. The parties agree
that, consistent with the provisions of Section 409A, the following in-kind
benefit rules shall also apply: (x) the amount of in-kind benefits paid during a
calendar year will not affect the in-kind benefits in any other calendar year;
and (y) Executive’s right to in-kind benefits is not subject to liquidation or
exchange for another benefit; and
(D)    (1) all outstanding equity awards granted to Executive prior to the
Effective Date in connection with Executive’s employment with OUTFRONT,
including, without limitation, the CBS RSUs, IPO RSUs, and IPO PRSUs, or
portions thereof, that would otherwise vest on or before the end of a twelve
(12) month period following the date of Executive’s termination shall accelerate
and vest immediately on the date of Executive’s termination of employment and be
settled as soon as administratively feasible (but no later than ten (10)
business days thereafter).
(2) all outstanding equity awards granted to Executive on or after the Effective
Date in connection with Executive’s employment with OUTFRONT shall accelerate
and vest immediately in full on the date of Executive’s termination of
employment and be settled as soon as administratively feasible (but no later
than ten (10) business days thereafter); provided, however, that with respect to
awards that remain subject to performance-based vesting conditions on
Executive’s termination date, in the event, and limited to the extent, that
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such award under Section 162(m) of the
Internal Revenue Code of 1986, as amended, such awards shall vest if and to the
extent the Compensation Committee of the Board certifies that a level of the
performance goal relating to such awards have been met, or, if later, the
Release Effective Date (as defined in paragraph 20), and shall be settled within
ten (10) business days thereafter; provided, further, that with respect to
awards that remain subject to performance-based vesting conditions on
Executive’s termination date, in the event and to the extent that compliance
with the performance-based compensation exception under Section 162(m) of the
Internal Revenue Code of 1986, as amended, is not required in order to ensure
the deductibility of any such award, such award shall immediately vest (with an
assumption that the performance goal(s) were achieved at target level, if and to
the extent applicable) on the Release Effective Date and be settled within ten
(10) business days thereafter.







--------------------------------------------------------------------------------




(iii)    The Severance Benefits are expressly conditioned upon Executive’s
execution of a release that becomes effective and irrevocable as provided in
paragraph 20 below. The Severance Benefits are in lieu of any other severance
payments or protections under any plan that may now or hereafter exist and shall
be the sole and exclusive compensation payable in the event of a Termination
Other Than for Cause or a Termination for Good Reason. For the avoidance of
doubt, following Executive’s Termination Other Than for Cause or Termination for
Good Reason, OUTFRONT shall have no further obligation to Executive of any
nature, including, but not limited to, the payment of cash compensation, the
vesting of equity compensation, and/or the accrual of vacation time, except for
the Accrued Amounts and the Severance Benefits. Notwithstanding the foregoing,
Executive shall be entitled to receive any base salary due and not yet paid and
any accrued but unused vacation should Executive’s employment be terminated
pursuant to this paragraph 7(d), and in the event of Executive’s death after
termination pursuant to this paragraph 7(d), Executive’s estate shall receive
any severance payment due and not yet paid through the date of Executive’s
death. Nothing herein shall obligate OUTFRONT to utilize Executive’s services.
If the employment of Executive is terminated by OUTFRONT for Cause or by reason
of Executive’s Disability or death or resignation without Good Reason, this
paragraph 7(d) shall not be applicable.
(iv)    Each payment under this paragraph 7(d) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. Any
payment under this paragraph 7(d) that is not made during the period following
Executive’s Termination Other Than for Cause or Termination for Good Reason
because Executive has not executed the release described in paragraph 20, shall
be paid to Executive in a single lump sum on the first payroll date following
the Release Effective Date (as defined in paragraph 20); provided that Executive
executes and does not revoke the release in accordance with the requirements of
paragraph 20. Notwithstanding the foregoing, in the event that Executive is a
“specified employee” (within the meaning of Section 409A and as determined
pursuant to procedures adopted by OUTFRONT) and has actually, or is deemed to
have, incurred a “separation from service” within the meaning of Section 409A (a
“409A Termination”) and if any portion of Executive’s base salary or Pro-Rata
Bonus that would be paid to the Executive (for Termination Other Than for Cause
or Termination for Good Reason) during the six-month period following such 409A
Termination constitutes deferred compensation (within the meaning of Section
409A), such portion shall be paid to Executive, to the extent required to comply
with Section 409A only, on the earlier of (A) the first business day of the
seventh month following the month in which Executive’s 409A Termination occurs
or (B) Executive’s death (the applicable date, the “Permissible Payment Date”)
rather than as described in the prior sentence, and remaining payments of base
salary and/or Pro-Rata Bonus, if any, shall be paid to Executive or to
Executive’s estate, as applicable, by payment of Executive’s base salary on
regular payroll dates commencing with the payroll date that follows the
Permissible Payment Date and by payment of any Pro-Rata Bonus on the first
payroll date that follows the Permissible Payment Date. Notwithstanding the
foregoing, the limitations under the preceding sentence shall







--------------------------------------------------------------------------------




not apply to that portion of any amounts payable upon termination of employment
which shall qualify as “involuntary severance” under Section 409A.
(e)    Resignation Without Good Reason. If, during the Employment Term,
Executive resigns without Good Reason, Executive shall only be entitled to
receive any Accrued Amounts.
(f)    Non-Renewal of Employment Term. For the avoidance of doubt, Executive
acknowledges that Executive shall not be entitled to receive any severance
payments upon the expiration of this Agreement if Executive continues to be
employed on an “at-will” basis following the expiration of this Agreement.
However, if OUTFRONT does not renew the Employment Term pursuant to paragraph
1(b) and Executive does not continue to be employed on an “at-will” basis after
the end of the Employment Term, upon execution of a release that becomes
effective and irrevocable as provided in paragraph 20 below, Executive shall be
entitled to receive the Accrued Amounts and Severance Benefits, on and subject
to the terms set forth in paragraph 7(d).
(g)    Resignation from Positions. If Executive’s employment with OUTFRONT
terminates for any reason, then, unless otherwise determined by the Executive
Vice President, General Counsel and Corporate Secretary of OUTFRONT, Executive
shall automatically be deemed to have resigned at that time from any and all
officer or director positions that Executive may have held with OUTFRONT or any
of OUTFRONT’s affiliated companies and all board seats or other positions in
other entities Executive held on behalf of OUTFRONT, including any fiduciary
positions (including as a trustee) Executive holds with respect to any employee
benefit plans or trusts established by OUTFRONT. Executive agrees that this
Agreement shall serve as written notice of resignation in this circumstance. If,
however, for any reason this paragraph 7(g) is deemed insufficient to effectuate
such resignation, Executive agrees to execute, upon the request of OUTFRONT or
any of its affiliated companies, any documents or instruments which OUTFRONT may
deem necessary or desirable to effectuate such resignation or resignations, and
Executive hereby authorizes the Secretary and any Assistant Secretary of
OUTFRONT or any of OUTFRONT’s affiliated companies to execute any such documents
or instruments as Executive’s attorney-in-fact.
8.     Discoveries and Inventions. OUTFRONT shall own all right, title and
interest for the
maximum time period available under applicable law to the results of Executive’s
services and all artistic materials and intellectual properties which are, in
whole or in part, created, developed or produced by Executive during the
Employment Term and which are suggested by or related to Executive’s employment
hereunder or any activities to which Executive is assigned, and Executive shall
not have or claim to have any right, title or interest therein of any kind or
nature. Executive hereby undertakes and covenants to do all such further acts
and execute all such further assignments, documents and instruments (including,
without limitation, patent and copyright registrations and applications) as
OUTFRONT may from time to time require or request to effectuate this paragraph
8, and in the event Executive fails to do so within fifteen (15) days of
receiving written notice from







--------------------------------------------------------------------------------




OUTFRONT requesting the same, Executive hereby appoints OUTFRONT to execute such
documents and instruments in its name and on its behalf as its duly authorized
attorney and this appointment shall be deemed to be a power coupled with an
interest and shall be irrevocable.
9.     Non-Disparagement. Executive agrees that, during the Employment Term and
for one (1) year thereafter, Executive shall not, in any communications with the
press or other media or any customer, client or supplier of OUTFRONT, or any of
OUTFRONT’s affiliated companies, criticize, ridicule or make any statement which
disparages or is derogatory of OUTFRONT or any of OUTFRONT’s affiliated
companies or any of their respective directors, officers or employees. OUTFRONT
agrees that during the Employment Term and for a period of one (1) year
thereafter, OUTFRONT shall not, in any communications with the press or other
media or any customer, client, supplier of OUTFRONT, or any of OUTFRONT’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of Executive; provided that OUTFRONT’s obligations shall be
limited to communications by its senior corporate executives having the rank of
Senior Vice President or above (“Specified Executives”), and it is agreed and
understood that any such communication by any Specified Executive (or by any
executive at the behest of a Specified Executive) shall be deemed to be a breach
of this paragraph 9 by OUTFRONT. Notwithstanding the foregoing, neither
Executive nor OUTFRONT shall be prohibited from making truthful statements
either required by law or in connection with any arbitration proceeding
described in paragraph 16 hereof concerning a dispute relating to this
Agreement.
10.     Non-Solicitation. Executive agrees that, during the Employment Term and
for one (1) year thereafter, Executive shall not, directly or indirectly:
(i) employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of OUTFRONT or any of
OUTFRONT’s affiliated companies; or (ii) do any act or thing to cause, bring
about, or induce any interference with, disturbance to, or interruption of any
of the then-existing relationships (whether or not such relationships have been
reduced to formal contracts) of OUTFRONT or any of OUTFRONT’s affiliated
companies with any customer, employee, consultant or supplier. Should OUTFRONT
have reason to believe Executive is violating the terms of this paragraph 10,
OUTFRONT may contact any individual(s) necessary to (a) determine the existence
of a violation and (b) enforce this paragraph 10, without being deemed to have
violated the confidentiality terms of any written agreement between Executive
and OUTFRONT.
11.    Non-Competition. Subject to paragraph 4(b), Executive agrees that
Executive’s employment with OUTFRONT is on an exclusive basis and that, while
Executive is employed by OUTFRONT, Executive will not engage in any other
business activity which is in conflict with Executive’s duties and obligations
(including Executive’s commitment of time) under this Agreement. Executive
agrees that, during the Non-Compete Period (as defined below), Executive shall
not directly or indirectly engage in or participate as an owner, partner,
member, stockholder, officer, employee, director, agent of or consultant for any
business competitive with any business of OUTFRONT, without the







--------------------------------------------------------------------------------




written consent of OUTFRONT; provided, however, that this provision shall not
prevent Executive from investing as less than a one (1%) percent stockholder in
the securities of any company listed on a national securities exchange or quoted
on an automated quotation system. The Non-Compete Period shall cover the entire
Employment Term; provided, however, that, if Executive’s employment terminates
on or before the then scheduled end of the Employment Term, the Non-Compete
Period shall terminate on the date that is twelve (12) months after the date on
which Executive’s employment is terminated pursuant to paragraph 7(b), 7(d) or
7(e) (which date may occur after expiration of the scheduled Employment Term,
depending on the Executive’s termination date). For purposes of this paragraph
11, “Cause” has the meaning provided in paragraph 7(b)(i). Notwithstanding any
other provision hereof, your obligations under this paragraph 11 shall cease if:
(a) OUTFRONT terminates Executive’s employment without Cause or Executive
terminates Executive’s employment for Good Reason, (b) Executive provides
OUTFRONT a written notice indicating Executive desires to waive Executive’s
right to receive, or to continue to receive, Severance Benefits; and (c)
OUTFRONT notifies Executive that it has, in its discretion, accepted Executive’s
request.
12.    Confidentiality. Executive agrees that during Executive’s employment
hereunder and at any time thereafter, (a) Executive shall not use for any
purpose or disclose to any third party, other than in connection with the duly
authorized business of OUTFRONT, any information relating to OUTFRONT or any of
its affiliated companies which is proprietary to OUTFRONT or any of OUTFRONT’s
affiliated companies (“Confidential Information”), including any trade secret or
any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of Executive’s duties under this Agreement consistent
with OUTFRONT’s policies); and (b) Executive will comply with any and all
confidentiality obligations of OUTFRONT to a third party, whether arising under
a written agreement or otherwise. Information shall not be deemed Confidential
Information which (i) is or becomes generally available to the public other than
as a result of a disclosure by Executive or at Executive’s direction or by any
other person who directly or indirectly receives such information from
Executive, each, in violation of Executive’s obligations to OUTFRONT, or (ii) is
or becomes available to Executive on a non-confidential basis from a source
which is entitled to disclose it to Executive.
13.    Cooperation. (a) Executive agrees that during the Employment Term and for
one (1) year thereafter and, if longer, during the pendency of any then-pending
litigation or other proceeding, (i) Executive shall not communicate with anyone
(other than Executive’s own attorneys and tax advisors), except to the extent
necessary in the performance of Executive’s duties under this Agreement or as
required by law, with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving
OUTFRONT or any of OUTFRONT’s affiliated companies, other than any litigation or
other proceeding in which Executive is a party-in-opposition, without giving
prior notice to OUTFRONT, as applicable, or its counsel; and (ii) in the event
that any other party attempts to obtain information or documents from Executive







--------------------------------------------------------------------------------




with respect to such matters, either through formal legal process such as a
subpoena or by informal means such as interviews, Executive shall promptly
notify OUTFRONT or its counsel before providing any information or documents, to
the extent permitted by applicable law.
(b)    Executive agrees to cooperate with OUTFRONT and its attorneys, both
during and after the termination of Executive’s employment, in connection with
any litigation or other proceeding arising out of or relating to matters in
which Executive was involved prior to the termination of Executive’s employment.
Executive’s cooperation shall include, without limitation, providing assistance
to OUTFRONT’s counsel, experts or consultants, and providing truthful testimony
in pretrial and trial or hearing proceedings and any travel related to
Executive’s attendance at such proceedings. In the event that Executive’s
cooperation is requested after the termination of Executive’s employment,
OUTFRONT will (i) seek to minimize interruptions to Executive’s schedule to the
extent consistent with its interests in the matter; and (ii) reimburse Executive
for all reasonable and appropriate out-of-pocket expenses in a manner consistent
with OUTFRONT policy, but in no event later than December 31 of the year
following the year in which Executive incurs the related expenses.
(c)    Executive agrees that Executive will not testify voluntarily in any
lawsuit or other proceeding brought by a third-party which directly or
indirectly involves OUTFRONT or any of its affiliated companies, or which may
create the impression that such testimony is endorsed or approved by OUTFRONT or
any of its affiliated companies, without advance notice (including the general
nature of the testimony) to and, if such testimony is without subpoena or other
compulsory legal process the approval of, OUTFRONT’s general counsel.
(d)    Notwithstanding the foregoing, this Agreement shall not preclude
Executive from participating in any governmental investigation of OUTFRONT, and
Executive is not obligated under this Agreement to provide any notice to
OUTFRONT regarding Executive’s participation in any governmental investigation
of OUTFRONT.
14.    Relief. OUTFRONT has entered into this Agreement in order to obtain the
benefit of Executive’s unique skills, talent, and experience. Executive
acknowledges and agrees that any violation of paragraphs 4 through 6 or 8
through 13 of this Agreement will result in irreparable damage to OUTFRONT, and,
accordingly, OUTFRONT may obtain injunctive and other equitable relief for any
breach or threatened breach of such paragraphs, in addition to any other
remedies available to OUTFRONT, and Executive hereby consents and agrees to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.
15.    Indemnification. OUTFRONT agrees that if Executive is made a party to,
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal,







--------------------------------------------------------------------------------




administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a director, officer, employee, consultant or agent of
OUTFRONT, or is or was serving at the written request of, or on behalf of,
OUTFRONT as a director, officer, member, employee, consultant or agent of
another corporation, limited liability corporation, partnership, joint venture,
trust or other entity, whether or not the basis of such Proceeding is
Executive’s alleged action in an official capacity while serving as a director,
officer, member, employee, consultant or agent of OUTFRONT or other entity,
Executive shall be indemnified and held harmless by OUTFRONT to the fullest
extent permitted or authorized by OUTFRONT’s certificate of incorporation or
by-laws or, if greater, by applicable law, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ fees
reasonably incurred, judgments, fines, taxes or penalties and amounts paid or to
be paid in settlement and any reasonable cost and fees incurred in enforcing
Executive’s rights to indemnification or contribution) incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even though Executive has ceased to be a director, officer, member,
employee, consultant or agent of OUTFRONT or other entity and shall inure to the
benefit of Executive’s heirs, executors and administrators. OUTFRONT shall be
responsible for reimbursing Executive for all costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Executive in
connection with any Proceeding within twenty (20) business days after receipt by
OUTFRONT of a written request for such reimbursement and appropriate
documentation associated with these expenses. Such request shall include an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined that Executive is not entitled to be indemnified
against such costs and expenses. Furthermore, with respect to Executive’s acts
or failures to act during the Employment Term in Executive’s capacity as a
director, officer, employee or agent of OUTFRONT, Executive shall be entitled to
liability insurance coverage to the same extent as OUTFRONT’s other
similarly-situated senior executives subject to the exclusions and limitations
set forth in the policy for such coverage.
16.    Arbitration. Except as provided in paragraph 14 of this Agreement, if any
disagreement or dispute whatsoever shall arise between the parties concerning
this Agreement (including the documents referenced herein) or Executive’s
employment with OUTFRONT (a “Matter In Dispute”), the parties hereto agree that
such Matter In Dispute shall be privately arbitrated rather than contested in a
court of law before a judge or jury. Any and all Matters In Dispute must be
brought in the parties’ individual capacities, and not as a plaintiff or class
member in any purported class or representative proceeding. Thus, by agreeing to
the terms of this agreement, Executive is hereby waiving any right Executive
might otherwise have to litigate a Matter In Dispute as a class or
representative proceeding. Any and all Matters In Dispute shall be submitted to
arbitration before JAMS Employment Practice, and a neutral arbitrator will be
selected in a manner consistent with JAMS Employment Arbitration Rules
(“Rules”). Such arbitration shall be confidential and private and conducted in
accordance with the Rules. Any such arbitration proceeding shall take place in
New York City before a single arbitrator (rather than a panel of arbitrators).
The parties agree that







--------------------------------------------------------------------------------




the arbitrator shall have no authority to award any punitive or exemplary
damages and waive, to the full extent permitted by law, any right to recover
such damages in such arbitration. Each party shall bear its respective costs
(including attorneys’ fees, and there shall be no award of attorneys’ fees).
Judgment upon the final award rendered by such arbitrator may be entered in any
court having jurisdiction thereof.
17.    Acknowledgements. Executive represents and warrants:
(a)    that Executive has capacity to enter into this Agreement,
(b)    that Executive has entered into this Agreement voluntarily and with a
full understanding of its terms, and
(c)    that Executive is not subject to restrictive covenants or other
contractual limitations with any other employer, company, entity or person that
would by breached by Executive becoming a party to this Agreement.
18.    Complete Agreement; Governing Law; Successors and Assigns. This Agreement
contains the entire understanding of the parties with respect to the subject
matter thereof, supersedes any and all prior agreements of the parties with
respect to the subject matter thereof, and cannot be changed or extended except
by a writing signed by both parties hereto. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective legal
representatives, executors, heirs, administrators, successors and assigns;
provided, however, that neither Executive nor OUTFRONT shall have no right to
assign this Agreement or delegate Executive’s/its obligations hereunder, except
that OUTFRONT may assign this Agreement to any majority owned subsidiary of or
successor in interest to OUTFRONT. This Agreement and all matters and issues
collateral thereto shall be governed by the laws of the State of New York
applicable to contracts entered into and performed entirely within the State of
New York, with respect to the determination of any claim, dispute or
disagreement, which may arise out of the interpretation, performance or breach
of this Agreement. If any provision of this Agreement, as applied to either
party or to any circumstance, shall be adjudged by a court or duly appointed
arbitrator to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability thereof.
19.    Section 409A. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A. This Agreement shall be construed in a manner to give effect to
such intention. In no event whatsoever (including, but not limited to, as a
result of this paragraph 19 or otherwise) shall OUTFRONT be liable for any tax,
interest or penalties that may be imposed on Executive (or Executive’s
beneficiaries, successors or representatives) under Section 409A. Neither
OUTFRONT or any of OUTFRONT’s affiliates shall have any obligation to indemnify
or otherwise hold Executive harmless from any or all such taxes,







--------------------------------------------------------------------------------




interest or penalties, or liability for any damages related thereto. Executive
acknowledges that he has been advised to obtain independent legal, tax or other
counsel in connection with Section 409A.
20.     Release. Notwithstanding any provision herein to the contrary,
OUTFRONT’s obligation to make the payments provided for in paragraphs 7(c), 7(d)
and 7(e) shall be conditioned on Executive’s execution of an effective release
(with all periods for revocation set forth therein having expired), such date
the “Release Effective Date,” in favor of OUTFRONT and any of its affiliated
companies in a form substantially similar to that which is set forth in Exhibit
A hereto within 45 days following Executive’s termination from Executive’s
position; provided, however, that if, at the time any severance payments are
scheduled to be paid to Executive pursuant to paragraph 7(c), 7(d) or 7(e) as
applicable, Executive has not executed a release that has become effective and
irrevocable in its entirety, then any such severance payments shall be held and
accumulated without interest, and shall be paid to Executive on the first
regular payroll date following the Release Effective Date. Executive’s failure
or refusal to sign and deliver the release or Executive’s revocation of an
executed and delivered release in accordance with applicable laws, whether
intentionally or unintentionally, will result in the forfeiture of the payments
and benefits under paragraph 7(c), 7(d) or 7(e), as applicable. Notwithstanding
the foregoing, if the 45-day period does not begin and end in the same calendar
year, then the Release Effective Date shall be deemed to be the later of (a) the
first business day in the year following the year in which Executive’s position
is terminated or (b) the Release Effective Date (without regard to this
proviso). In addition, the payments and benefits described in paragraph 7(c),
7(d) or 7(e), as applicable, shall immediately cease, and OUTFRONT shall have no
further obligations to Executive with respect thereto, in the event that
Executive materially breaches any provision of paragraphs 4 through 6 and 8
through 13 hereof.
21.    Notices. All notices or other communications hereunder shall be given in
writing and shall be deemed given if served personally or mailed by registered
or certified mail, return receipt requested, to the parties at their addresses
above indicated.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.
23.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.







--------------------------------------------------------------------------------




24.    Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral
(including, without limitation, the Agreement by and between CBS Outdoor
(predecessor to OUTFRONT) and Executive, dated November 20, 2013), which may
have related to the subject matter hereof in any way.
25.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Executive, OUTFRONT and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by OUTFRONT of all of its rights and obligations hereunder to any
successor to OUTFRONT by merger or consolidation or purchase of all or
substantially all of OUTFRONT’s assets, provided such transferee or successor
assumes the liabilities of OUTFRONT hereunder.
26.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of OUTFRONT and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
[SIGNATURES ON THE FOLLOWING PAGE]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of December 28,
2016.
 
 
 
 
OUTFRONT Media Inc.
 
 
By
 
/s/ Nancy Tostanoski
 
 
 
 
 
Nancy Tostanoski
 
 
Executive Vice President,
 
 
Chief Human Resources Officer
 
 
By
 
/s/ Donald R. Shassian
 
 
 
 
 
Donald R. Shassian

 







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RELEASE
WHEREAS, Donald R. Shassian (hereinafter referred to as “Executive”) is employed
by OUTFRONT Media Inc., a Maryland corporation (hereinafter referred to as
“Employer”), and is a party to an employment agreement dated as of _______ __,
201_ (the “Agreement”) which provides for Executive’s employment with Employer
on the terms and conditions specified therein; and
WHEREAS, pursuant to paragraph 20 of the Agreement, Executive has agreed to
execute a release substantially similar to the type and nature set forth herein
as a condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and
NOW, THEREFORE, in consideration of the premises and promises herein contained
and for other good and valuable consideration received or to be received by
Executive in accordance with the terms of the Agreement, it is agreed as
follows:


1.     Release
(a)    Executive acknowledges, understands and agrees that (i) he has no
knowledge (actual or otherwise) of any complaint, claim or action that he may
have against Employer and its owners, stockholders, predecessors, successors,
assigns, directors, officers, employees, divisions, subsidiaries, affiliates
(and directors, officers and employees of such companies, divisions,
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees”), or any of them; (ii)
Executive hereby irrevocably and unconditionally waives, releases, settles
(gives up), acquits and forever discharges the Releasees from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, any claims for salary, salary increases, alleged
promotions, expanded job responsibilities, constructive discharge,
misrepresentation, bonuses, equity awards of any kind, severance payments,
unvested retirement benefits, vacation entitlements, benefits, moving expenses,
business expenses, attorneys’ fees, any claims which he may have under any
contract or policy (whether such contract or policy is written or oral, express
or implied), rights arising out of alleged violations of any covenant of good
faith and fair dealing (express or implied), any tort, any legal restrictions on
Employer’s right to terminate employees, and any claims which he may have based
upon any Federal, state or other governmental statute, regulation or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1967, as
amended, the Federal Age Discrimination In







--------------------------------------------------------------------------------




Employment Act of 1967, as amended (“ADEA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the American with Disabilities Act,
as amended (“ADA”), the Civil Rights Act of 1991, as amended, the Rehabilitation
Act of 1973, as amended, the Older Workers Benefit Protection Act, as amended
(“OWBPA”), the Worker Adjustment Retraining and Notification Act, as amended
(“WARN”), the Occupational Safety and Health Act of 1970 (“OSHA”), the Family
and Medical Leave Act of 1993, as amended (“FMLA”), the New York State Human
Rights Law, as amended, the New York Labor Act, as amended, the New York Equal
Pay Law, as amended, the New York Civil Rights Law, as amended, the New York
Rights of Persons With Disabilities Law, as amended, and the New York Equal
Rights Law, as amended, the Sarbanes-Oxley Act of 2002, as amended (“SOX”), and
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
that Executive now has, or has ever had, or ever shall have, against each or any
of the Releasees, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring up through the date of Executive’s
execution hereof that, in each case, directly or indirectly arise out of, relate
to, or are connected with, Executive’s services to, or employment by Employer
(any of the foregoing being a “Claim” or, collectively, the “Claims”); and
(iii) Executive will not now, or in the future, accept any recovery (including
monetary damages or any form of personal relief) in any forum, nor will he
pursue or institute any Claim against any of the Releasees, except that
Executive shall be free to accept any monetary award offered by the Securities
and Exchange Commission pursuant to Section 21F of the Securities Exchange Act
of 1934.
(b)    Notwithstanding the foregoing, Executive has not waived and/or
relinquished any rights he may have to file any Claim that cannot be waived
and/or relinquished pursuant to applicable laws, including the right to file a
charge or participate in any investigation with the Equal Employment Opportunity
Commission or any other governmental or administrative agency that is
responsible for enforcing a law on behalf of the government. Executive also
acknowledges and understands that because Executive is waiving and releasing all
Claims for monetary damages and any other form of personal relief per paragraph
1(a) (except for such monetary damages expressly excluded from such waiver as
described in paragraph 1(a)) , Executive may only seek and receive non-personal
forms of relief through any such Claim. Moreover, this General Release shall not
apply to (i) any of the obligations of Employer or any other Releasee under the
Agreement, or under any benefit plans, contracts, documents or programs
described or referenced in the Agreement, (ii) any rights Executive may have to
obtain contribution or indemnity against Employer or any other Releasee pursuant
to contract, Employer’s certificate of incorporation and by-laws or otherwise,
and (iii) any Claim for reimbursement of ordinary and necessary business
expenses incurred by the Executive during the course of the Executive’s
employment.







--------------------------------------------------------------------------------




2.     Executive understands that he has been given a period of twenty-one
(21) days to review and consider this Release before signing it pursuant to the
Age Discrimination in Employment Act of 1967, as amended. Executive further
understands that he may use as much of this 21-day period as Executive wishes
prior to signing.
3.     Executive acknowledges and represents that he understands that he may
revoke the Release set forth in paragraph 1(a), including, the waiver of his
rights under the Age Discrimination in Employment Act of 1967, as amended,
effectuated in this Release, within seven (7) days of signing this Release.
Revocation can be made by delivering a written notice of revocation to the
General Counsel of Employer, 405 Lexington Avenue, New York, New York 10174. For
this revocation to be effective, written notice must be received by the General
Counsels no later than the close of business on the seventh day after Executive
signs this Release. If Executive revokes the Release set forth in paragraph
1(a), Employer shall have no obligations to Executive for the payments and
benefits set forth under paragraph 7(c), 7(d) or 7(e), as applicable, of the
Agreement.
4.     Executive represents and acknowledges that in executing this Release he
is not relying upon, and has not relied upon, any representation or statement
not set forth herein made by any of the agents, representatives or attorneys of
the Releasees with regard to the subject matter, basis or effect of this Release
or otherwise.
5.     This Release shall not in any way be construed as an admission by any of
the Releasees that any Releasee has acted wrongfully or that Executive has any
rights whatsoever against any of the Releasees except as specifically set forth
herein, and each of the Releasees specifically disclaims any liability to any
party for any wrongful acts.
6.     It is the desire and intent of the parties hereto that the provisions of
this Release be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Release shall remain
in full force and effect and be fully valid and enforceable.
7.     Executive represents and agrees (a) that Executive has, to the extent he
desires, discussed all aspects of this Release with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Release, and (c) that Executive is voluntarily executing this Release.
8.     This Release shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereof or to those of any other jurisdiction which, in either case,
could cause the application of the laws of any jurisdiction other than the State
of New York. This Release is binding on the successors and assigns of Executive.







--------------------------------------------------------------------------------




PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.
This Release is executed as of the  ______ day of ______, 20___.
 
 
 
Donald R. Shassian

 









